Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-20 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application has claimed priority based on U.S. Application Serial No. 16540077 (now U.S. Patent No. 11073922) filed on August 14, 2019.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schena, U.S. Patent Publication No. 2002/0054060 in view of ordinary skill in the art.

Consider claim 1, Schena teaches a mouse (see Schena figure 3, 250 mouse device), comprising: a button portion (see Schena figure 3, 256 buttons) comprising an upper housing (see Schena figure 3, 252 housing) and a lower housing (see Schena paragraph 0100 where housing includes a top-sides portions and bottom plate corresponding to a lower housing), wherein the upper housing is assembled to the lower housing, and the upper housing has a first button and a second button (see Schena figure 3B, 256a, 256b); 

a deformable holding portion connected to the button portion and comprising: a palm supporting area (see Schena figure 5B, 322 and paragraph 0101 where one or more moveable sections 322 provided in or on the side housing 324 of the mouse, where an EAP actuator can be coupled to each moveable section to move it. For example, a flexible material or hinge, such as rubber or flexible plastic, can couple the moveable sections 322 to the rest of the housing 324 to allow the motion. EAP actuators that bend, move linearly, or expand in area can be used to move the sections 322); 

a first electroactive material layer and a second electroactive material layer respectively disposed on two sides of the palm supporting area (see Schena figure 5b-5c, 322 and paragraphs 0101-0102 where a mouse 330 includes portions 332 of the housing 324 which are moveable in a split shell configuration, allowing a dedicated EAP actuator coupled to each portion 322 to drive its associated portion independently of the other portion 322. The user's palm which contacts the moving portions 322 will feel the tactile sensations as the portions are moved, such as vibrations and the like); and 

a first flexible material layer and a second flexible material layer respectively covering the first electroactive material layer and the second electroactive material layer (see Schena paragraphs 0101-0102 where a flexible material or hinge, such as rubber or flexible plastic, can couple the moveable sections 322 to the rest of the housing 324 to allow the motion. EAP actuators that bend, move linearly, or expand in area can be used to move the sections 322.); and 

a change-over switch (see Schena paragraph 0069 where Actuator interface 116 can be optionally connected between actuator 18 and microprocessor 110 to convert signals from microprocessor 110 into signals appropriate to drive actuator 18. Interface 116 can include power amplifiers, switches, digital to analog controllers (DACs), analog to digital controllers (ADCs), and other components, as is well known to those skilled in the art.) 

Schena does not appear to explicitly disclose location of change-over switch.  However, paragraphs 0063-0072 appear to indicate that mouse device 12 includes local processor and actuator interface (see Schena figure 1, element 12, 110, 116 and paragraphs 0063-0072 specifically for example 0063, 0068, 0072 where Device 12 can include a local microprocessor 110. Local microprocessor 110 can optionally be included within the housing of device 12 to allow efficient communication with other components of the device.  Actuator interface 116 can be optionally connected between actuator 18 and microprocessor 110 to convert signals from microprocessor 110 into signals appropriate to drive actuator 18. Interface 116 can include power amplifiers, switches, digital to analog controllers (DACs), analog to digital controllers (ADCs), and other components, as is well known to those skilled in the art.).  Therefore, as best understood by Examiner, one of ordinary skill in the art would have been motivated to have arranged a change-over switch on a lower housing so as to facilitate incorporation of a local microprocessor connected with an actuator interface to actuators of the device as suggested by Schena using known techniques with predictable results.

Consider claim 13, Schena teaches a mouse (see Schena figure 3, 250 mouse device), comprising: a button portion (see Schena figure 3, 256 buttons) comprising an upper housing (see Schena figure 3, 252 housing) and a lower housing (see Schena paragraph 0100 where housing includes a top-sides portions and bottom plate corresponding to a lower housing), wherein the upper housing is assembled to the lower housing, and the upper housing has a first button and a second button (see Schena figure 3B, 256a, 256b); and 

a deformable holding portion connected to the button portion and comprising: a first electroactive material layer and a second electroactive material layer (see Schena figure 5b-5c, 322 and paragraphs 0101-0102 where a mouse 330 includes portions 332 of the housing 324 which are moveable in a split shell configuration, allowing a dedicated EAP actuator coupled to each portion 322 to drive its associated portion independently of the other portion 322. The user's palm which contacts the moving portions 322 will feel the tactile sensations as the portions are moved, such as vibrations and the like); and 

a first flexible material layer and a second flexible material layer respectively covering the first electroactive material layer and the second electroactive material layer (see Schena figure 5B, 322 and paragraph 0101 where one or more moveable sections 322 provided in or on the side housing 324 of the mouse, where an EAP actuator can be coupled to each moveable section to move it. For example, a flexible material or hinge, such as rubber or flexible plastic, can couple the moveable sections 322 to the rest of the housing 324 to allow the motion. EAP actuators that bend, move linearly, or expand in area can be used to move the sections 322), 

wherein when the first electroactive material layer and the second electroactive material layer are in an unenergized state, an outer surface of the first electroactive material layer and an outer surface of the second electroactive material layer respectively has a flat shape (see Schena figure 2b, 202 and paragraph 0083 where as shown in the top plan view of FIG. 2b, a bending within the plane of the structure 202 can be performed, e.g. using water dragging by cation. Notice in figure 5C where 322 is aligned with the rest of the housing 324 corresponding to having a flat shape), and 

wherein when the first electroactive material layer is in an energized state and the second electroactive material layer is in the unenergized state, the first electroactive material layer is bent toward the first flexible material layer and the second electroactive material layer is unchanged (see Schena figure 2b, 202 and paragraph 0083 where as shown in the top plan view of FIG. 2b, a bending within the plane of the structure 202 can be performed, e.g. using water dragging by cation. And figure 5b-5c, 322 and paragraphs 0101-0102 where a mouse 330 includes portions 332 of the housing 324 which are moveable in a split shell configuration, allowing a dedicated EAP actuator coupled to each portion 322 to drive its associated portion independently of the other portion 322. The user's palm which contacts the moving portions 322 will feel the tactile sensations as the portions are moved, such as vibrations and the like.  Notice in figure 5c that 322 is actuated to bend out from the rest of the housing 324).  

Examiner notes that Schena describes the EAP actuator material as being flat and bent in order to provide actuation (see Schena figures 2a-2c and paragraphs 0082-0088 specifically for example paragraphs 0082-0084.).  One of ordinary skill in the art would readily recognize that according the energized state that the EAP actuator material implemented to bend would transition between the recited states using known techniques with predictable results.

Consider claim 14, Schena as modified by ordinary skill in the art teaches all the limitations of claim 13 and further teaches wherein when the first electroactive material layer and the second electroactive material layer are in the unenergized state, the outer surface of the first electroactive material layer is aligned with a first outer edge of the first button and the outer surface of the second electroactive material layer is aligned with a second outer edge of the second button (see Schena figure 2b, 202 and paragraph 0083 where as shown in the top plan view of FIG. 2b, a bending within the plane of the structure 202 can be performed, e.g. using water dragging by cation. Notice in figure 5C where 322 is aligned with the rest of the housing 324 corresponding to having a flat shape).

Consider claim 15, Schena as modified by ordinary skill in the art teaches all the limitations of claim 13 and further teaches wherein when the first electroactive material layer is in the energized state and the second electroactive material layer is in the unenergized state, the first electroactive material layer has a convex shape and the outer surface of the second electroactive material layer has the flat shape (see Schena figure 2b, 202 and paragraph 0083 where as shown in the top plan view of FIG. 2b, a bending within the plane of the structure 202 can be performed, e.g. using water dragging by cation. And figure 5b-5c, 322 and paragraphs 0101-0102 where a mouse 330 includes portions 332 of the housing 324 which are moveable in a split shell configuration, allowing a dedicated EAP actuator coupled to each portion 322 to drive its associated portion independently of the other portion 322. The user's palm which contacts the moving portions 322 will feel the tactile sensations as the portions are moved, such as vibrations and the like.  Notice in figure 5c that 322 is actuated to bend out from the rest of the housing 324).

Consider claim 16, Schena as modified by ordinary skill in the art teaches all the limitations of claim 13 and further teaches wherein when the first electroactive material layer is in the energized state and the second electroactive material layer is in the unenergized state, the first electroactive material layer protrudes from a first outer edge of the first button and the outer surface of the second electroactive material layer is aligned with a second outer edge of the second button (see Schena figure 2b, 202 and paragraph 0083 where as shown in the top plan view of FIG. 2b, a bending within the plane of the structure 202 can be performed, e.g. using water dragging by cation. And figure 5b-5c, 322 and paragraphs 0101-0102 where a mouse 330 includes portions 332 of the housing 324 which are moveable in a split shell configuration, allowing a dedicated EAP actuator coupled to each portion 322 to drive its associated portion independently of the other portion 322. The user's palm which contacts the moving portions 322 will feel the tactile sensations as the portions are moved, such as vibrations and the like.  Notice in figure 5c that 322 is actuated to bend out from the rest of the housing 324).

Consider claim 17, Schena as modified by ordinary skill in the art teaches all the limitations of claim 13 and further teaches wherein when the first electroactive material layer is in the unenergized state and the second electroactive material layer is in the energized state, the outer surface of the first electroactive material layer has the flat shape and the second electroactive material layer is bent toward the second flexible material layer (see Schena figure 2b, 202 and paragraph 0083 where as shown in the top plan view of FIG. 2b, a bending within the plane of the structure 202 can be performed, e.g. using water dragging by cation. And figure 5b-5c, 322 and paragraphs 0101-0102 where a mouse 330 includes portions 332 of the housing 324 which are moveable in a split shell configuration, allowing a dedicated EAP actuator coupled to each portion 322 to drive its associated portion independently of the other portion 322. The user's palm which contacts the moving portions 322 will feel the tactile sensations as the portions are moved, such as vibrations and the like.  Notice in figure 5c that 322 is actuated to bend out from the rest of the housing 324).

Consider claim 18, Schena as modified by ordinary skill in the art teaches all the limitations of claim 17 and further teaches wherein when the first electroactive material layer is in the unenergized state and the second electroactive material layer is in the energized state, the outer surface of the first electroactive material layer is aligned with a first outer edge of the first button and the second electroactive material layer protrudes from a second outer edge of the second button (see Schena figure 2b, 202 and paragraph 0083 where as shown in the top plan view of FIG. 2b, a bending within the plane of the structure 202 can be performed, e.g. using water dragging by cation. And figure 5b-5c, 322 and paragraphs 0101-0102 where a mouse 330 includes portions 332 of the housing 324 which are moveable in a split shell configuration, allowing a dedicated EAP actuator coupled to each portion 322 to drive its associated portion independently of the other portion 322. The user's palm which contacts the moving portions 322 will feel the tactile sensations as the portions are moved, such as vibrations and the like.  Notice in figure 5c that 322 is actuated to bend out from the rest of the housing 324).


Claim 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schena, U.S. Patent Publication No. 2002/0054060 in view of Wang et al, U.S. Patent Publication No. 10592008 and Strand, U.S. Patent No. 6031522.

Consider claim 2, Schena as modified by ordinary skill in the art teaches all the limitations of claim 1.  Schena is silent regarding a first mode.

In a related field of endeavor, Wang teaches changing a shape of a mouse so as to improve ergonomics and/or to provide feedback to users (see Wang column 4, lines 8-11).   Strand teaches different shaped outer mouse shells to provide an outer mouse shell which fits a user’s hand so as to improve ergonomic fit (see Strand figures 5A-5C where FIGS. 5A-5C show three different outer mouse shells 44, 46 and 48 which may be of various sizes. Shell 44 is adapted for a right-handed user and has a palm support 50 located appropriately; while shell 48 is adapted for a left-handed user and has an oppositely located palm support 52; and shell 46 is symmetric, i.e., adapted for use by either a left- or right-handed person. Provision of different mouse sizes or shapes accordingly allows the user to operate the mouse more efficiently and with less strain.), 

One of ordinary skill in the art would have been motivated to have modified Schena with the teachings of Wang and Strand to provide a mouse having different modes corresponding to for example a mouse adapted for a right-handed user, a left-handed user or either a left- or right- handed person so as to facilitate operation of a mouse more efficiently with less strain and improved ergonomic fit.  Incorporation of Wang’s teaching to change shape of a mouse for improved ergonomic fit so as to provide a mouse shape for either a left-handed or right-handed users would have resulted in having a change-over switch when the change-over switch is in a first mode, an outer surface of the first electroactive material layer and an outer surface of the second electroactive material layer are respectively aligned with a first outer edge of the first button and a second outer edge of the second button (see Schena paragraphs 0101-0102 where a mouse 330 includes portions 332 of the housing 324 which are moveable in a split shell configuration, allowing a dedicated EAP actuator coupled to each portion 322 to drive its associated portion independently of the other portion 322; Wang column 4, lines 8-11; Strand figure 5B).

Consider claim 3, Schena as modified by Wang and Strand teaches all the limitations of claim 2 and further teaches wherein when the change-over switch is in the first mode, the first electroactive material layer has a volume substantially the same as that of the second electroactive material layer (see Schena paragraphs 0101-0102 where a mouse 330 includes portions 332 of the housing 324 which are moveable in a split shell configuration, allowing a dedicated EAP actuator coupled to each portion 322 to drive its associated portion independently of the other portion 322; Wang column 4, lines 8-11; Strand figure 5B).

Consider claim 4, Schena as modified by Wang and Strand teaches all the limitations of claim 2 and further teaches wherein when the change-over switch is in the first mode, the first electroactive material layer is symmetrical as the second electroactive material layer (see Schena paragraphs 0101-0102 where a mouse 330 includes portions 332 of the housing 324 which are moveable in a split shell configuration, allowing a dedicated EAP actuator coupled to each portion 322 to drive its associated portion independently of the other portion 322; Wang column 4, lines 8-11; Strand figure 5B).

Consider claim 5, Schena as modified by Wang and Strand teaches all the limitations of claim 1 and further teaches wherein when the change-over switch is in a second mode, the first electroactive material layer protrudes from a first outer edge of the first button, and an outer surface of the second electroactive material layer is aligned with a second outer edge of the second button (see Schena paragraphs 0101-0102 where a mouse 330 includes portions 332 of the housing 324 which are moveable in a split shell configuration, allowing a dedicated EAP actuator coupled to each portion 322 to drive its associated portion independently of the other portion 322; Wang column 4, lines 8-11; Strand figure 5A or figure 5C).

Consider claim 6, Schena as modified by Wang and Strand teaches all the limitations of claim 5 and further teaches wherein when the change-over switch is in the second mode, the first electroactive material layer has a volume greater than that of the second electroactive material layer (see Schena paragraphs 0101-0102 where a mouse 330 includes portions 332 of the housing 324 which are moveable in a split shell configuration, allowing a dedicated EAP actuator coupled to each portion 322 to drive its associated portion independently of the other portion 322; Wang column 4, lines 8-11; Strand figure 5A or figure 5C).

Consider claim 7, Schena as modified by Wang and Strand teaches all the limitations of claim 5 and further teaches wherein when the change-over switch is in the second mode, the first electroactive material layer is asymmetrical as the second electroactive material layer (see Schena paragraphs 0101-0102 where a mouse 330 includes portions 332 of the housing 324 which are moveable in a split shell configuration, allowing a dedicated EAP actuator coupled to each portion 322 to drive its associated portion independently of the other portion 322; Wang column 4, lines 8-11; Strand figure 5A or figure 5C).

Consider claim 8, Schena as modified by Wang and Strand teaches all the limitations of claim 5 and further teaches wherein when the change-over switch is in a third mode, an outer surface of the first electroactive material layer is aligned with the first outer edge of the first button, and the second electroactive material layer protrudes from the second outer edge of the second button (see Schena paragraphs 0101-0102 where a mouse 330 includes portions 332 of the housing 324 which are moveable in a split shell configuration, allowing a dedicated EAP actuator coupled to each portion 322 to drive its associated portion independently of the other portion 322; Wang column 4, lines 8-11; Strand figure 5A or figure 5C).

Consider claim 9, Schena as modified by Wang and Strand teaches all the limitations of claim 8 and further teaches wherein when the change-over switch is in the third mode, the first electroactive material layer has a volume smaller than that of the second electroactive material layer (see Schena paragraphs 0101-0102 where a mouse 330 includes portions 332 of the housing 324 which are moveable in a split shell configuration, allowing a dedicated EAP actuator coupled to each portion 322 to drive its associated portion independently of the other portion 322; Wang column 4, lines 8-11; Strand figure 5A or figure 5C).

Consider claim 10, Schena as modified by Wang and Strand teaches all the limitations of claim 8 and further teaches wherein when the change-over switch is in the third mode, the outer surface of the first electroactive material layer has a flat shape and the second electroactive material layer has a convex shape (see Schena paragraphs 0101-0102 where a mouse 330 includes portions 332 of the housing 324 which are moveable in a split shell configuration, allowing a dedicated EAP actuator coupled to each portion 322 to drive its associated portion independently of the other portion 322; Wang column 4, lines 8-11; Strand figure 5A or figure 5C).

Allowable Subject Matter
Claims 11-12, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed invention recites 
Claim 11 “ The mouse of claim 1, wherein the first electroactive material layer comprises: a substrate; an electroactive material electroplated onto the substrate; and an external ion solution surrounding the electroactive material and the substrate ”
Claim 19 recites similar allowable subject matter. Claims 12 and 20 are allowable by virtue of being dependent upon a claim reciting allowable subject matter.

The following prior arts are representative of the state of the prior art:  
Schena, U.S. Patent Publication No. 2002/0054060 (see Schena figure 2b, 202 and paragraph 0083 where as shown in the top plan view of FIG. 2b, a bending within the plane of the structure 202 can be performed, e.g. using water dragging by cation. And paragraphs 0076-0077).
Pei et al, U.S. Patent Publication No. 20100171393 (paragraph 0010)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including wherein the first electroactive material layer comprises: a substrate; an electroactive material electroplated onto the substrate; and an external ion solution surrounding the electroactive material and the substrate.	
These features find support at least at figures 9A-9B of Applicant’s original specification.
As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 11-12, 19-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grant et al, U.S. Patent Publication No. 20100283731 (figure 14, 16), Theytaz et al, U.S. Patent Publication No. 20140267040 (input device with customizable contour), Hadas, U.S. Patent Publication No. 20160209941 (shape changing device), Siegfried et al, U.S. Patent Publication No. 20160334865 (applications of shape memory polymers on an input device), Chang et al, U.S. Patent Publication No. 20190056804 (mouse device)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625